Pfeifer, J.,
concurring in part and dissenting in part.
Kura & Wilford Co., L.P.A., and Barry W. Wilford, for appellant.
Joseph A. Flautt, Perry County Prosecuting Attorney, for appellee.
{¶ 14} I concur in the syllabus; it simply and generally reasserts a standard that this court has adhered to for over 100 years. See Bernardini v. Conneaut Area City School Dist. Bd. of Edn. (1979), 58 Ohio St.2d 1, 4, 12 O.O.3d 1, 387 N.E.2d 1222 (“a statute that is free from ambiguity and doubt is not subject to judicial modification under the guise of interpretation”); Slingluff v. Weaver (1902), 66 Ohio St. 621, 64 N.E. 574, paragraph two of the syllabus (when the words of a statute are “free from ambiguity and doubt, and express plainly, clearly, and distinctly the sense of the lawmaking body, there is no occasion to resort to other means of interpretation”). See, also, Gardner v. Collins (1829), 27 U.S. (2 Pet.) 58, 93, 7 L.Ed. 347 (“What the legislative intention was, can be derived only from the words they have used; and we cannot speculate beyond the reasonable import of these words”).
{¶ 15} Former R.C. 2929.18(A), 148 Ohio Laws, Part IV, 8674, 8767, provided for restitution, including restitution to third parties, “based on the victim’s economic loss.” R.C. 2929.01(M) defines economic loss as “any economic detriment suffered by a victim as a direct and proximate result of the commission of an offense,” including medical costs. The majority opinion conflates money that an insurance company paid pursuant to a contract of insurance on behalf of an insured with “economic detriment suffered by a victim.” Whatever amount the insurance company paid is unambiguously and by definition not a “detriment suffered by a victim.” It is more in the nature of detriment suffered by the insurance company. Apparently, a majority of this court believes that the insurance company was the victim of felonious assault. Fortunately, the General Assembly, perhaps foreseeing such a decision by this court, has already amended R.C. 2929.18(A) to make it clear that restitution is not intended to be a windfall for insurance companies. See 2003 Sub.H.B. No. 52.
{¶ 16} The insurance company in this case has a right to pursue the offender in civil court. Until today, it did not have a right to use the state of Ohio’s criminal justice system as an unpaid collection agency. Astonishingly, that is the import of the majority opinion. I dissent from the judgment.